Title: From William Allen to Abigail Smith Adams, 15 July 1813
From: Allen, William
To: Adams, Abigail Smith



Respected Madam,
Pittsfield July 15, 1813.—

I have received your letter of the 11th, with the enclosed sermons, & communication of your late brother in law, Judge Cranch,—& for your condescension in writing to me & in imparting information so acceptable I beg leave to return you my most cordial thanks.—The facts, which you have communicated, will contribute to improve the second edition of a work, compiled almost entirely without literary aid,—a circumstance, which will account for the omission, to which you allude. There are yet other omission & defects, for a supply of which from the valuable & abundant stores of your family I should be truly grateful.
I am, honored Madam, / With Great Respect, / Your obliged & Humble Servant,

Wm. Allen.